internal_revenue_service number release date index number -------------------- ----------------------------------- -------------------------- re private_letter_ruling request department of the treasury washington dc person to contact -------------------------- id ------------- telephone number --------------------- refer reply to cc psi b09 - plr-101786-03 date date date daughter taxpayer trust legend dear mr ---------- date year dollar_figurea accountant --------------------------- -------------------- ------------------------------------------- ------------------------ ----------- ----------------- ------- --------------------- this is in response to your authorized representative s letter dated date and subsequent correspondence requesting an extension of time under ' of the procedure and administration regulations and ' g of the internal_revenue_code to make an allocation of taxpayer s generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer created trust for daughter and her descendants and funded trust with assets valued at dollar_figurea on date the trust’s advisory committee amended trust in order to remove daughter as a beneficiary plr-101786-03 under the terms of trust as amended on date the trustee is directed to segregate the trust estate into eight separate trusts with one share to be held for each of taxpayer’s seven grandchildren and the remaining share to be held for the husband of one of taxpayer’s granddaughters with regard to each separate trust the trustee is permitted to accumulate the net_income and add it to principal or to pay to or apply for the benefit of the beneficiary for whom the trust was created so much of the income and principal of the trust to the as the trustee deems necessary to provide for the beneficiary’s health support maintenance and education alternatively the trustee may distribute so much of the income and principal of each trust to or for the benefit of one or more organizations described in sec_170 sec_2055 and sec_2522 as the trustee deems advisable the trustee is also permitted to sever any beneficiary’s trust into a gst-exempt trust and a gst nonexempt trust taxpayer who was not a tax professional relied upon accountant for advice regarding income and transfer_tax matters accountant erroneously believed that taxpayer did not need to allocate any of his gst_exemption to the date1 transfer to trust because the transfer was excluded from gift_tax pursuant to sec_2503 consequently no form_709 united_states gift and generation-skipping_transfer_tax return was filed for year and no allocation of taxpayer’s gst_exemption was made for the date transfer to trust taxpayer represents that no additions have been made to trust since date and that he currently has sufficient gst_exemption available to make an allocation of dollar_figurea to the date transfer to trust taxpayer now requests an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make an allocation of his gst_exemption with respect to the assets transferred to trust on date based on the date value of the assets sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed plr-101786-03 sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b or c - a the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of ' g which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal plr-101786-03 revenue bulletin in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make an allocation of taxpayer s available gst_exemption with respect to taxpayer s transfer to trust on date the allocation will be effective as of the date of the transfer to trust and the gift_tax value of the transfer will be used in determining the amount of gst_exemption to be allocated to the trusts therefore the gst_exemption allocation will be based on the value of the transfer to trust as of the date of the original transfer the allocation should be made on a form_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express or imply no opinion regarding the value of the property transferred to trust provides that it may not be used or cited as precedent letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer requesting it sec_6110 the rulings contained in this letter are based upon information and plr-101786-03 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries copy for sec_6110 purposes copy of this letter enclosures
